Bowie, C. J.,
delivered the opinion of this Court:
It is the exclusive right and province of this Court to determine the hounds of its jurisdiction, and decide in what cases an appeal does or does not lie from the judgments of inferior tribunals, otherwise suitors might be entirely deprived of the benefit of an appeal, by the very authors of the errors by which they deem themselves aggrieved.
The Acts of Assembly and the Code, have declared the cases in which appeals will lie', and the manner and time of taking and prosecuting appeals from Courts of Law. These are limited to “any judgment or determination of any Court of Law, in any civil suit or action,” &c. Code, Art. 5, sec. S.
The legal interpretation of these terms, which were derived from preceding Acts of Assembly, has been established by this Court in the case of Bell vs. The State, 4 Gill, 304, where it was said:. “It is clear, we think, that the order of a County Court, dismissing the application of the petitioner to be discharged from custody, on a writ of “habeas corpus,” is not a determination or judgment of the Court, in a civil suit or action, in the contemplation of the Act of 1185, ch. 81, so as to authorise an appeal.”
Among the reasons assigned for this conclusion are, that the writ of habeas corpus, is a proceeding summary in its character, addressed to the discretion- of the Judge or tribunal, to whom the application is made, so far as the.discharge of the party is concerned; a proceeding where, in many cases, the evidence upon which the judgment is founded cannot be presented to the Appellate Court, and is not final and conclusive upon the party applying for the writ, as he may prefer a similar application to any other Judge or Court of the State.
This case has been referred to and recognized in the case of Mace vs. The State, 5 Md. Rep., 337, upon an incidental *273point. It must be regarded as decisive of the question of the right of appeal in cases of habeas corpus, issued by Courts or Judges having jurisdiction and legal authority to issue the same. In such cases, we hold, where there has been no assumption of authority, no right of appeal has been given by the statute or Code to this Court, and none exists. The petition must therefore be dismissed-.
(Decided July 7th, 1865.)

Petition dismissed.